WR-83,375-01
                                                                       COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                       Transmitted 6/4/2015 4:53:30 PM
                                                                         Accepted 6/5/2015 8:58:45 AM
                                                                                        ABEL ACOSTA
                                   WR-83,375-01                                                 CLERK

             IN THE TEXAS COURT OF CRIMINAL APPEALS RECEIVED
                                                                COURT OF CRIMINAL APPEALS
                                  Writ No. 4762-A                      6/5/2015
                                                                  ABEL ACOSTA, CLERK
EXPARTE                                         IN THE DISTRICT COURT

                                                OF CARSON COUNTY, TEXAS

SHELTON WADE MONTGOMERY                         100™ JUDICIAL DISTRICT

               APPLICANT'S OBJECTIONS TO LACK OF
            FINDINGS OF FACT AND CONCLUSIONS OF LAW


TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      NOW COMES Applicant, SHELTON WADE MONTGOMERY, and

files these objections to the lack of Findings of Fact and Conclusions of Law

entered in the cause and would respectfully show the court as follows :

                                           I.

                          Procedural History of the Case

      Shelton Wade Montgomery was charged with two counts of aggravated

sexual assault of a child. On his plea of not guilty a jury trial was held.

Montgomery was convicted and given a sentence of 20 years on count 1 and 25

years on count 2 of the aggravated sexual assault charges on February 1, 2012. An

appeal to the Court of Appeals for the Seventh District in Amarillo was affirmed

on October 27, 2013, cause number 07-12-00070-CR. Montgomery filed a
petition for discretionary review in the cause which was refused on February 5,

2014. On May 8,2015, Montgomery filed an application pursuant to Tex. Code

Crim. Proc art 11.07. In the application and memorandum of law, Montgomery

raised substantive grounds of error that merited an evidentiary hearing and review.

      An Order Designating Issues and appointing a writ master was submitted

but apparently never signed.

      On June 4, 2015, the District Court submitted the application, without

Findings of Fact and Conclusions of Law, to the Court of Criminal Appeals.

Counsel for Montgomery was not provided a copy of the District Court's action.

                                           II.

                           No Findings have been made

      Montgomery timely objects to the trial court's gross breach of procedure

and, requests that the Court of Criminal Appeals remand the case back to the

District Court for proper Findings of Fact and Conclusions of Law based on

evidence gathered by the District Court.

      Montgomery has raised a claim of ineffective assistance of counsel at the

sentencing phase of his trial which, if true, would merit relief.

      WHEREFORE, PREMISES CONSIDERED, Applicant prays that this court

will remand this case for an evidentiary hearing wherein the live testimony of the

witnesses may be presented, or, alternatively, that this Court find that Applicant
has established that his trial attorney rendered ineffective assistance of counsel

and that this Court then vacate Applicant's conviction.

                                       Respectfully submitted,



                                       BRUCE ANTON
                                       State Bar No. 01274700

                                        SORRELS, UDASHEN & ANTON
                                        2311 Cedar Springs Road
                                        Suite 250
                                        Dallas, Texas 7520 1
                                        214-468-8100
                                        214-468-8104 fax
                                        ba@sualaw.com
                                        Attorney for Applicant



                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and foregoing
Objections to Findings of Fact and Conclusions of Law has been served by U.S. mail
on the Carson County District Attorney's Office, 800 West Avenue, Box 1.
Wellington, Texas 79095, on the 5th day of June, 2015.



                                              BRUCE ANTON